Citation Nr: 0304929	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  97-11 212	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
chondromalacia patella of the left knee for the period from a 
November 12, 1997, to December 7, 1997.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period 
beginning February 1, 1998.

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period prior 
to November 12, 1997.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991 and as well as additional periods of active duty for 
training that are not pertinent to this appeal.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the VA RO.  
In October 1998, the issue of an increased rating for a left 
knee disorder was remanded to the RO for further development.  

In January 1999, a 30 percent rating was assigned by the RO 
for the period from November 12, 1997 to December 7, 1997.  
Effective December 8, 1997 through January 31, 1998, a 
temporary total 100 percent rating was assigned.  Thereafter, 
a 10 percent rating was assigned.  As the appeal was 
perfected prior to November 12, 1997, the issues for 
consideration are now as reflected on the title page.  The 
initial 10 percent rating from 1994 was the initial rating 
assigned.  Thus the holding in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), is for application.  

In an August 1999 Board decision, it was determined that 
entitlement to a rating in excess of 30 percent for 
chondromalacia patella of the left knee for the period from a 
November 12, 1997, to December 7, 1997, was denied.  
Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period 
beginning February 1, 1998, and entitlement to a rating in 
excess of 10 percent for the period prior to November 12, 
1997, was also denied.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (the Veterans 
Claims Court).  In May 2001, the VA filed a Motion to Remand 
and To Stay Further Proceedings.  By Order dated May 8, 2001, 
the Veterans Claims Court vacated the Board's August 1999 
decision, and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a).  

In March 2002, the Board undertook additional development of 
the issues currently on appeal.  The additional development 
has been completed and the issues are now ready for appellate 
consideration.  In December 2002, the Board wrote the veteran 
and his representative informing them of the additional 
evidence received in regard to those issues and provided 
copies of the evidence for review.  It was noted that the 
veteran or his representative had 60 days to submit 
additional evidence or argument in response to the new 
evidence.  No response was received from the veteran or his 
representative.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  For the period of time from November 12, 1997, to 
December 7, 1997, severe instability, but no significant 
limitation of motion or other pathology, was shown in the 
left knee.  

3.  Since February 1998, left knee findings have included X-
ray evidence of mild osteoarthritis, with nearly full range 
of motion.  No significant crepitus, swelling, effusion, 
instability or atrophy in the left knee has been shown on the 
most recent VA examinations.  

4.  Prior to the November 1997 injury of the left knee, there 
were complaints of pain on motion, there was some slight 
limitation of motion, without evidence of subluxation or 
instability.  

5.  There are no extraordinary factors associated with the 
service-connected left knee disability productive of an 
unusual disability picture so as to warrant consideration of 
an extraschedular rating for any of the pertinent periods.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent 
chondromalacia patella of the left knee for the period from 
November 12, 1997, to December 7, 1997, are not met.  38 
U.S.C.A. §§ 1155, 5100 et. seq (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326,3.321, Part 4, 4.71a, 
Diagnostic Codes 5010-5003, 5257, 5260, 5261 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period 
beginning February 1, 1998, are not met.  38 U.S.C.A. 
§§ 1155, 5100 et. seq (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.3263.321, 4.71a, Codes 5010-5003, 
5257, 5260, 5261 (2002).  

3.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period prior 
to November 12, 1997, are not met.  38 U.S.C.A. §§ 1155, 5100 
et. seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326, 3.321, 4.71a, Codes 5010-5003, 5257, 5260, 5261 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in August 2002 correspondence from the 
Board.  In this regard, the Board notes that such 
correspondence made specific reference to evidence that would 
be obtained by the Board and records that the veteran was 
asked to submit in support of his appeal.  Neither he nor his 
attorney has identified any additional, relevant evidence 
that should be requested or obtained.  As it appears that all 
pertinent evidence has been obtained, the Board finds that 
the claims are ready to be reviewed on the merits.  See VCAA; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
letters to the veteran have informed him as to evidence he 
should submit, and informed him of what the VA would obtain.  
As there is no showing that there is additional evidence that 
could be obtained, the Board may proceed.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

Degenerative arthritis is rated according to limitation of 
motion for the joint or joints involved.  Where limitation of 
motion is non- compensable, a rating of 10 percent is 
assigned for each major joint or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  Traumatic arthritis is 
rated as degenerative arthritis.  Diagnostic Code 5010.

Limitation of flexion under Code 5260 is assigned a 10 
percent evaluation when flexion is limited to 45 degrees; and 
a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees.  Limitation of 
extension under Code 5261 is assigned a 10 percent evaluation 
when extension is limited to 10 degrees; and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260-5261 (2002).  

Under Diagnostic Code 5257, a 10 percent evaluation will be 
assigned where the disability is slight impairment of the 
knee, including recurrent subluxation or lateral instability; 
a 20 percent for moderate impairment of the knee; and 30 
percent for severe knee impairment.  

Under Diagnostic Code 5258, an evaluation of 20 percent is 
assigned where the cartilage is dislocated, with frequent 
episodes of locking, pain, and effusion.  Under Diagnostic 
Code 5259, a 10 percent evaluation is assigned for removal of 
the semilunar cartilage, symptomatic.  Full motion of the 
knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

On VA examination in February 1995, the veteran reported an 
onset of knee pain due to repeated "bumping" of his knees 
during service while getting in and out of a Bradley vehicle.  
He complained of swelling and pain in both lower extremities. 
On physical examination, it was noted that the veteran was 
able to move about with a satisfactory gait pattern, without 
a definite limp.  Range of motion testing reflected from full 
extension to 135 degrees of flexion with bilateral crepitus 
in both knees.  Tenderness to palpation of the patellofemoral 
joints was also demonstrated.  X-rays showed bilateral mild 
narrowing involving the medial joint compartments of both 
knees, and the diagnostic impression was bilateral 
chondromalacia.  

Historically, service connection for bilateral chondromalacia 
was granted by an April 1995 rating decision, and a non-
compensable rating was assigned.  Pertinent evidence to this 
decision was a medical history completed during a period of 
active duty that included a reference to a knee disability.  
Results from the February 1995 VA examination were also 
considered.  

By rating decision dated in April 1996, separate ratings for 
the chondromalacia of each knee were assigned, with the 
disability rating for the left knee remaining as 
noncompensable.  In a January 1997 rating decision, the 
disability evaluation for each knee was increased to 10 
percent, effective from November 4, 1994, the date of his 
original claim.  This action followed a January 1997 VA 
examination which showed motion in the left knee from full 
extension to 130 degrees of flexion with complaints of pain 
on motion.  No redness, heat or swelling of the knee was 
shown.  There was tenderness to palpation of the 
patellofemoral joint of the left knee, but no instability was 
noted in the left knee.  The veteran had a poor ability to 
heel and toe walk.  The diagnostic impression was bilateral 
chondromalacia patella, right more symptomatic.  X-ray 
studies showed no significant bony or soft tissue 
abnormalities.  The joint spaces were well maintained.  

VA medical records dated from June 1996 to November 1997 
essentially show treatment for right and left knee 
complaints.  A November 1997 record reflects that the veteran 
complained of left knee pain with locking and popping of the 
knee.  X-rays revealed mild, early degenerative joint 
disease.  

Private medical records reflect that the veteran was seen in 
November 1997 complaining of left knee pain and swelling.  It 
was noted that he twisted his left knee after stepping out of 
a bus on November 12, 1997.  The diagnostic impression was 
probable medial collateral ligament tear, possible medial 
meniscus tear.  A December 1997 record reveals that an MRI 
study showed a 2 mm popliteal cyst and chondromalacia of the 
medial femoral condyle.  A medial meniscectomy and articular 
cartilage arthroscopy was performed on the left knee on 
December 8, 1997.  

Thereafter, the RO assigned a temporary 100 percent rating 
for convalescence for the left knee disability under the 
provisions of 38 C.F.R. § 4.30 effective from December 8, 
1997, to January 31, 1997, with a 10 percent rating assigned 
effective from February 1, 1998.  A July 1998 statement from 
the veteran's private physician reflected that the veteran 
was off of work from November 1997 to February 1998 due to a 
cartilage and meniscus injury to his left knee.  It was noted 
that the veteran had articular cartilage shaving for 
chondromalacia of his knee which required time to heal.  

On VA examination conducted in December 1998, the veteran 
complained of pain in both knees with bending and squatting.  
It was indicated the veteran had recently received three 
injections in the left knee.  On physical examination, his 
gait was normal.  It was noted that he had well healed 
arthroscopic portals.  Range of motion testing in the left 
knee was measured from full extension to 140 degrees of 
flexion.  No significant retropatellar crepitation, swelling, 
effusion or quadriceps atrophy was shown.  The left knee was 
stable to varus and valgus stress testing, and the anterior 
and posterior drawer tests were negative.  The Lachman's test 
was also negative.  X-rays of the left knee showed mild 
narrowing of the medial joint compartment of the left knee 
with no other significant abnormalities.  The impression was 
very mild osteoarthritis in the left knee and status post 
medial meniscectomy of the left knee.  

In the January 1999 supplemental statement of the case, it 
was indicated that a 30 percent rating was warranted for the 
veteran's left knee disability effective from November 12, 
1997, the reported date of his knee injury.  The temporary 
100 percent rating under 38 C.F.R. § 4.30 effective from 
December 8, 1997, was continued, as was the 10 percent rating 
for the left knee effective from February 1, 1998.  

VA medical records dated February 1998 to November 2001 
reflect that the veteran was treated for left knee symptoms.  
He was seen complaining of pain, swelling, stiffness and 
popping of both knees, right worse than left. A February 2000 
record shows that he wore braces on both knees and shoe 
inserts.  Clinical findings generally reflected good 
stability of the knee.  

On VA examination in August 2002, the veteran indicated that 
he continued to experience swelling and giving way of the 
left knee.  He said that he wore an elastic knee sleeve, 
daily.  He stated that he developed pain if he walked in 
excess of 50 yards and avoided stairs when possible.  On 
physical examination, it was noted that the veteran ambulated 
with a slight limp.  The veteran stood with approximately 3-5 
degrees of varus in his left knee.  He had full extension and 
130 degrees of flexion with complaints of pain at the 
extremes of flexion.  He had no swelling, effusion, 
quadriceps atrophy or patellar instability.  Mild 
retropatellar crepitation was shown.  The collateral and 
cruciate ligaments were stable to varus/valgus stress in 
extension and 30 degrees of flexion.  The anterior drawer 
test, posterior drawer test, and Lachman's tests were all 
negative.  X-ray studies of the left knee revealed slight 
narrowing of the articular cartilage in the medial 
compartment with small osteophytes.  It was noted that the 
changes were consistent with mild osteoarthritis of the 
medial compartment.  A small area of heterotopic ossification 
in the region of the medial femoral epicondyle at the 
attachment of the medial collateral ligament was also shown.  
The diagnostic impression was status post arthroscopic 
debridement of the left knee, times two and mild 
osteoarthritis, medial compartment of the left knee.  The 
examiner commented that the veteran's primary problem was 
osteoarthritis in the medial compartment and not 
chondromalacia.  The examiner indicated that the veteran had 
some pain at extremes of flexion.  No objective evidence of 
weakness, excess fatigability, or incoordination was shown.  

In reviewing the ratings assigned for the service-connected 
left knee disability, and in light of the 30 percent rating 
assigned by the RO for the period of time from November 12, 
1997, to December 8, 1997, as noted above, the Board has 
considered the principles with regard to "staged" ratings 
discussed in Fenderson v. West, 12 Vet. App. 119 (1999).  
Examining first the 30 percent disability rating for the left 
knee effective from November 12, 1997, to December 7, 1997, 
the Board concludes the effective date chosen for this 
disability rating was in accord with the principles of 38 
U.S.C.A. § 5110(a) (West 2002), 38 C.F.R. § 3.400(o) (2002), 
as there is no clinical record dated earlier than November 
12, 1997, or the date of the "twisting" injury which 
ultimately resulted in the December 1997 surgery on the left 
knee, from which it is factually ascertainable that an 
increase in the disability for the veteran's left knee 
disorder had occurred.  Moreover, as the highest assignable 
rating for subluxation or lateral instability of the knee 
under 38 C.F.R. § 4.71a, Code 5257 is 30 percent, a rating in 
excess of 30 percent could not be granted for any instability 
in the knee.  As for entitlement to a rating in excess of 30 
percent from November 12, 1997, to December 7, 1997, under 
any other potentially applicable diagnostic code pertaining 
to the knee, the clinical evidence from this period of time 
does not demonstrate that the criteria for a rating in excess 
of 30 percent for the veteran's left knee disability were 
met.  

As noted, it has been reported that there was an injury to 
the left knee in November 1997, that has resulted in the 
increased rating of 30 percent.  Prior to that time, a 10 
percent rating had been assigned.  That rating was predicated 
on physical examination reports, including the January 1997 
VA examination report, which revealed that the right knee was 
more symptomatic than the left.  It was noted that there was 
some complaint of pain in the left knee, with a positive 
patella grind test.  There was motion from 0 to 130 degrees, 
and there was no evidence of instability. These findings are 
consistent with the 10 percent rating assigned at that time.  

As for entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee for the period beginning 
February 1, 1998, the Board notes that the most recent 
evidence describing the nature of the left knee disability is 
contained in the reports from the August 2002 discussed 
above.  The examination showed nearly full range of motion.  
Despite the veteran's subjective complaints of giving way of 
the left knee, objective findings revealed no patellar 
instability with stable collateral and cruciate ligaments.  
The results from the December 1998 VA examination showed also 
showed no instability, thus precluding a rating in excess of 
10 percent under Code 5257.  There is clinical evidence of 
arthritis noted on treatment records and described on VA 
examinations.  However, there is no evidence of limitation of 
motion of the left knee that would be compensable under any 
of the Diagnostic Codes related to limitation of motion; 
therefore, a rating in excess of 10 percent for limitation of 
motion of the left knee is not warranted.  Moreover, the lack 
of any significant retropatellar crepitation, swelling, 
effusion or quadriceps atrophy demonstrated at the most 
recent VA examinations precludes a rating in excess of 10 
percent under any other potentially applicable diagnostic 
code.  

The Board also notes that consideration has been given to the 
principles of VAOPGCPREC 23-97, but finds that the lack of 
any current evidence of instability or compensable limitation 
of motion precludes an increased rating under this opinion.  
In making this determination, the Board has carefully 
considered the veteran's entire in-service and post-service 
clinical history, but notes again that at the time when there 
was reported instability, just prior to surgery, the motion 
was noted to be good.  At the earlier time, only very slight 
limitation of motion was noted, and there was no evidence of 
instability.  Thus, the holding of this General Counsel 
opinion does not provide a basis for an increased rating.  

Also weighed by the Board were the provisions of 38 C.F.R. §§ 
4.40 with regard to giving proper consideration to the 
effects of pain in assigning a disability rating, as well as 
the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, the most recent 
clinical evidence specifically found that no objective 
evidence of functional loss due to loss of strength, motion, 
coordination or fatigability in the left knee so as to 
warrant entitlement to increased ratings.  Moreover, while it 
is possible that "flare-ups" of pain produce temporarily 
increased symptomatology, the most recent examination report 
did not identify any pathology which would warrant an 
increased rating under the principles of DeLuca.  

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the veteran's left knee disability 
results in hospitalization or other marked interference with 
employment beyond that contemplated by the provisions of the 
schedule.  It is not shown that there is actual employment 
interference.  As such, further consideration of the 
provisions of 38 C.F.R. § 3.321 is not indicated.  In this 
regard, while the Board recognizes that the veteran was 
afforded left knee surgery in December 1997, there is no 
indication that the arthroscopic surgery rendered at that 
time was particularly invasive or that it resulted in any 
surgical complications beyond those for which compensation 
has been assigned.  


ORDER

Entitlement to a rating in excess of 30 percent for 
chondromalacia patella of the left knee for the period from a 
November 12, 1997, to December 7, 1997, is denied.  

Entitlement to a rating in excess of 10 percent for the 
period prior to November 12, 1997, is denied.  

Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period 
beginning February 1, 1998, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

